DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 16875857 entitled "SYSTEM AND METHOD FOR MEDICAL BILLING SYSTEMS TO SUBMIT TRANSACTIONS FOR SERVICES COVERED UNDER PHARMACY BENEFITS" filed on May 15, 2020 with claims 1 to 10 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-10 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“processing a medical insurance eligibility claim request transaction….” 
“converting… the …. transaction”
“submitting… request transaction ….”
“receiving ….response ….”
“evaluating …response ….”
“converting the …. response to a medical insurance transaction ….”
“returning the …. transaction”
These limitations clearly relate to managing transactions/interactions between pharmacy insurance companies, medical insurance companies, and/or claim clearinghouses.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to processing an eligibility claim request transaction or converting a transaction response recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “real-time transaction session” 
insignificant extra-solution activity
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0030] cross benefit clearinghouse 10 is a software system that can be implemented using any programming language and deployed on any hardware and operating system platform.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-5  DO NOT recite additional elements. The claims  merely narrow the abstract idea.
A judicial exception is not integrated into a practical application. Any supposed additional elements of   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0030] cross benefit clearinghouse 10 is a software system that can be implemented using any programming language and deployed on any hardware and operating system platform.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 6 recites: 
“process a medical insurance eligibility claim request transaction….” 
“converting… the …. transaction”
“submitting… request transaction ….”
“receiving ….response ….”
“evaluating …response ….”
“converting the …. response to a medical insurance transaction ….”
“returning the …. transaction”
These limitations clearly relate to managing transactions/interactions between pharmacy insurance companies, medical insurance companies, and/or claim clearinghouses.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to processing an eligibility claim request transaction or converting a transaction response recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “real-time transaction session” 
insignificant extra-solution activity
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0030] cross benefit clearinghouse 10 is a software system that can be implemented using any programming language and deployed on any hardware and operating system platform.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 7-10  DO NOT recite additional elements. The claims  merely narrow the abstract idea.
A judicial exception is not integrated into a practical application. Any supposed additional elements of   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0030] cross benefit clearinghouse 10 is a software system that can be implemented using any programming language and deployed on any hardware and operating system platform.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0030] cross benefit clearinghouse 10 is a software system that can be implemented using any programming language and deployed on any hardware and operating system platform.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and  3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Green (“INTEGRATED MEDICAL SOFTWARE SYSTEM WITH ENHANCED PORTABILITY”, U.S. Patent Number: US 8050938 B1), in view of Boyer (“POINT OF SERVICE THIRD PARTY FINANCIAL MANAGEMENT VEHICLE FOR THE HEALTHCARE INDUSTRY”, Canadian Publication Number: CA 2321656 A1)







Regarding Claim 1, 
Green teaches,





  A method for processing a medical insurance eligibility claim request transaction on a cross benefit clearinghouse computer system in real-time and during a single real-time transaction session, the method comprising: converting, on the cross benefit clearinghouse computer system, the medical insurance eligibility transaction to an pharmacy insurance eligibility request transaction;
(Green [Col 11, Lines 4-7]   the system integrates patient...insurance eligibility
Green [Col 14, Lines 18-19]  including communication with the claims clearinghouses 
Green [Col 16, Lines 28-29]   module 30 summarizes patients' financial, medical and insurance information
Green [Col 3, Lines 22-23] connect the “silos” of information to work together in real-time.
Green [Col 11, Line 50] by conversion of electronic information. 
Green [Col 18, Lines 1-2]  to automate conversions of data for specific claim generation requirements
Green [Col 7, Lines 56-60] The system's support for the HL7 data exchange standards and the X12N (Insurance Subcommittee of Accredited Standards Committee X12) EDI (Electronic Data Interchange) standards facilitate both systematic and data-level integration
Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility)...NCPDP (eRx Formats)
Examiner notes medical insurance eligibility requests follow   Accredited Standards Committee (ASC)   270/271  formats while pharmacy insurance eligibility requests follow National Council for Prescription Drug Programs (NCPDP) format  )
submitting, in real-time from the cross benefit clearinghouse computer system, 
(Green [Col 9, Lines 64-65] communicates with a claims clearinghouse 28 for processing insurance claims. 
Green [Col 17, Lines 58-59] claims information to be processed in “real-time”)
the pharmacy insurance eligibility request transaction to a pharmacy insurance company for a patient;
(Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility)...NCPDP (eRx Formats)
Examiner notes pharmacy insurance eligibility requests follow National Council for Prescription Drug Programs (NCPDP) format )
to determine whether the patient has pharmacy insurance coverage;
(Green [Col 11, Lines 29-30] including ... insurance coverage information.)
Green does not teach receiving on the cross benefit clearinghouse computer system a pharmacy insurance eligibility response corresponding to the pharmacy insurance eligibility transaction from the insurance company; evaluating an eligibility response in the pharmacy insurance eligibility response…converting the pharmacy insurance eligibility response to a medical insurance transaction on the cross benefit clearinghouse computer system if the eligibility response corresponds to the patient having pharmacy insurance coverage; and returning the medical insurance transaction to the medical claim clearinghouse from the cross benefit clearinghouse computer system to be routed to an initial submitting medical provider computer system.
Boyer teaches,
receiving on the cross benefit clearinghouse computer system a pharmacy insurance eligibility response corresponding to the pharmacy insurance eligibility transaction from the insurance company; evaluating an eligibility response in the pharmacy insurance eligibility response…converting the pharmacy insurance eligibility response to a medical insurance transaction on the cross benefit clearinghouse computer system 
(Boyer [page 26, lines 12-13]  adjudicates claims substantially in real-time
Boyer [page 36, lines 6-7] converting a healthcare transaction into a credit card transaction  
Boyer [page 13, lines 33-36]  at the center of the adjudication engine 22 resides a rules processor 30 whose sole purpose is to adjudicate and price healthcare transactions that are submitted by a healthcare provider
Boyer [page 22, lines 13-15]  apprised of the status of eligibility of the patient's healthcare coverage prior to the rendering of services.
Boyer [page 2, lines 24-26] translate the data from a given format into one acceptable to the intended third party payor (e. g., insurance company)
Boyer [page 10, line 27-29] a plurality of product/service providers 12, such as doctor's offices, hospitals, pharmacies, and the like, who provide services
Examiner notes the prior art can additionally convert a  healthcare transaction into a fungible value that can be exchanged for another  healthcare transaction  )
if the eligibility response corresponds to the patient having pharmacy insurance coverage; 
(Boyer [page 9, lines 25-28]  the term "adjudication" as used herein is the process through which a claim for payment is processed by the third party payor to verify coverage eligibility
Boyer [page 2, lines 30-32]  adjudication is the steps through which a claim for payment is processed by the third party payor to verify coverage eligibility)
and returning the medical insurance transaction to the medical claim clearinghouse from the cross benefit clearinghouse computer system to be routed to an initial submitting medical provider computer system.
(Boyer [page 2, lines 17-21] transmitted electronically to a clearinghouse that accepts the electronic transmission, edits and processes the transmission, and reroutes and sends the claim electronically to the appropriate third party payors.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the healthcare transaction conversion teachings of Boyer  that “provides for the creation of an adjudicated settlement transaction ...which designates the portion of the service to be paid” Boyer  [Abstract]  and  “converting a healthcare transaction into a credit card transaction for payment.” (Boyer [page 36, lines 6-7]).        The modification would have been obvious, because it is merely applying a known technique (i.e healthcare transaction conversion) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “adjudication engine to verify patient eligibility for payment for services by the third party payor prior to provision of healthcare services” Boyer [page 7, lines 28-30])
Regarding Claim 3, 
Green and Boyer  teach the insurance eligibility conversion of Claim 1 as described earlier.
Green teaches,
  wherein the medical insurance eligibility transaction is received directly from a medical billing system.
(Green [Col 3, Line 65 to Col 4, Line 1]  integrates all aspects of practice management and managed care, including ...billing and collections
Green  [Col 10, Lines 48-49] system integrates coding and billing)
Regarding Claim 4, 
Green and Boyer  teach the insurance eligibility conversion of Claim 1 as described earlier.
Green teaches,
   wherein the medical insurance eligibility transaction is received from a medical claim clearinghouse
(Green [Col 9, Lines 64-65] communicates with a claims clearinghouse 28 for processing insurance claims.)
 to which a medical billing system that originates the medical insurance eligibility transaction is linked.
(Green [Col 3, Line 65 to Col 4, Line 1]  integrates all aspects of practice management and managed care, including ...billing and collections
Green  [Col 10, Lines 48-49] system integrates coding and billing)
Regarding Claim 5, 
Green and Boyer  teach the insurance eligibility conversion of Claim 1 as described earlier.
Green teaches,
     the medical insurance eligibility request transaction is an Accredited Standards Committee (ASC) X12 270 eligibility claim request transaction; the medical insurance eligibility response transaction is an ASC X12 271 transaction;  the pharmacy insurance eligibility request transaction is a National Council for Prescription Drug Programs (NCPDP) El eligibility request transaction; and the pharmacy insurance eligibility response is a NCPDP El eligibility response.
(Green [Col 18, Lines 1-2]  to automate conversions of data for specific claim generation requirements
Green  [Col 11,Line 6]  insurance eligibility
Green [Col 7, Lines 56-60] The system's support for the HL7 data exchange standards and the X12N (Insurance Subcommittee of Accredited Standards Committee X12) EDI (Electronic Data Interchange) standards facilitate both systematic and data-level integration
Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility)...NCPDP (eRx Formats)
Examiner notes medical insurance eligibility requests follow   Accredited Standards Committee (ASC)   270/271  formats while pharmacy insurance eligibility requests follow National Council for Prescription Drug Programs (NCPDP) format )




Claims 2, 6, 7, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Green and Boyer  in view of Greenman (“NOVEL METHODS AND SYSTEMS FOR PRESCRIBING SAMPLE PRESCRIPTIONS”, US Publication Number: US 20120041787 A1)

Regarding Claim 2, 
Green and Boyer  teach the insurance eligibility conversion of Claim 1 as described earlier.
Green does not teach wherein the pharmacy insurance eligibility transaction is submitted through a pharmacy claims switch for the pharmacy insurance company.
Greenman teaches,
  wherein the pharmacy insurance eligibility transaction is submitted through a pharmacy claims switch for the pharmacy insurance company.
(Greenman [0011] pharmacies, insurance companies, governmental agencies and the like.... by connection to partner companies through which the codes pass for routing instructions (an example of this is a pharmacy claim `switch` company, such as NDC Health or Emdeon).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the prescription life-cycle data set teachings of Greenman for “providing … prescriptions electronically and creating a complete data set of information regarding the life-cycle of the … prescription.” (Greenman [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e prescription life-cycle data set) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “linked file together comprise an electronic history …built dynamically over time into a comprehensive code containing all information relevant to a prescribed sample and its path to consumption” Greenman [Abstract])
Regarding Claim 6, 
Green   teaches,
A method for a cross benefit clearinghouse computer system to process a medical insurance eligibility request transaction including an identifier for a particular pharmaceutical product in real-time and during a single real-time transaction session, the method comprising: converting the medical insurance eligibility claim request transaction to a pharmacy benefit predetermination insurance transaction on the cross benefit clearinghouse computer system;
(Green [Col 18, Lines 1-2]  to automate conversions of data for specific claim generation requirements
Green  [Col 11,Line 6]  insurance eligibility
Green [Col 7, Lines 56-60] The system's support for the HL7 data exchange standards and the X12N (Insurance Subcommittee of Accredited Standards Committee X12) EDI (Electronic Data Interchange) standards facilitate both systematic and data-level integration
Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility)...NCPDP (eRx Formats)
Examiner notes medical insurance eligibility requests follow   Accredited Standards Committee (ASC)   270/271  formats while pharmacy insurance eligibility requests follow National Council for Prescription Drug Programs (NCPDP) format)
submitting, in real-time from the cross benefit clearinghouse computer system, 
(Green [Col 9, Lines 64-65] communicates with a claims clearinghouse 28 for processing insurance claims. 
Green [Col 17, Lines 58-59] claims information to be processed in “real-time”)
the pharmacy insurance benefit predetermination transaction to at least one of a computer system of a pharmacy insurance company of a patient and a computer system of a pharmacy benefits manager of the patient
(Green [Col 11, Lines 4-7]   the system integrates patient...insurance eligibility
Green [Col 10, Lines 56-59]  assists managers in their effort 
Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility)...NCPDP (eRx Formats)
Examiner notes pharmacy insurance eligibility requests follow National Council for Prescription Drug Programs (NCPDP) format )
to determine if the patient has pharmacy insurance coverage 
(Green [Col 11, Lines 29-30] including ... insurance coverage information.
Green [Col 7, Lines 64-65]  such as with pharmacy or prescription systems)
and the specific coverage for the particular pharmaceutical product corresponding to the submitted identifier;
(Green [Col 44, Lines 34-36]   The system also offers the clinician prescription assistance with brand name and generic pricing and dosage, national drug codes)
Green does not teach through a pharmacy claims switch therefor; receiving a pharmacy insurance benefit predetermination response from at least one of the pharmacy insurance company of the patient and the pharmacy benefits manager of the patient; evaluating the pharmacy insurance benefit predetermination response… converting the pharmacy insurance response to a medical insurance eligibility response transaction on the cross benefit clearinghouse computer system; and returning the medical insurance eligibility response transaction from the cross benefit clearinghouse computer system to a computer system of an initial submitting medical provider.
Boyer teaches,
receiving a pharmacy insurance benefit predetermination response from at least one of the pharmacy insurance company of the patient and the pharmacy benefits manager of the patient; evaluating the pharmacy insurance benefit predetermination response… converting the pharmacy insurance response to a medical insurance eligibility response transaction on the cross benefit clearinghouse computer system; 
(Boyer [page 26, lines 12-13]  adjudicates claims substantially in real-time
Boyer [page 36, lines 6-7] converting a healthcare transaction into a credit card transaction  
Boyer [page 13, lines 33-36]  at the center of the adjudication engine 22 resides a rules processor 30 whose sole purpose is to adjudicate and price healthcare transactions that are submitted by a healthcare provider
Boyer [page 22, lines 13-15]  apprised of the status of eligibility of the patient's healthcare coverage prior to the rendering of services.
Boyer [page 2, lines 24-26] translate the data from a given format into one acceptable to the intended third party payor (e. g., insurance company)
Boyer [page 10, line 27-29] a plurality of product/service providers 12, such as doctor's offices, hospitals, pharmacies, and the like, who provide services
Examiner notes the prior art can additionally convert a  healthcare transaction into a fungible value that can be exchanged for another  healthcare transaction  )
and returning the medical insurance eligibility response transaction from the cross benefit clearinghouse computer system to a computer system of an initial submitting medical provider.
(Boyer [page 2, lines 17-21] transmitted electronically to a clearinghouse that accepts the electronic transmission, edits and processes the transmission, and reroutes and sends the claim electronically to the appropriate third party payors.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the healthcare transaction conversion teachings of Boyer  that “provides for the creation of an adjudicated settlement transaction ...which designates the portion of the service to be paid” Boyer  [Abstract]  and  “converting a healthcare transaction into a credit card transaction for payment.” (Boyer [page 36, lines 6-7]).        The modification would have been obvious, because it is merely applying a known technique (i.e healthcare transaction conversion) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “adjudication engine to verify patient eligibility for payment for services by the third party payor prior to provision of healthcare services” Boyer [page 7, lines 28-30])
Boyer does not teach through a pharmacy claims switch therefor;
Greenman teaches,
through a pharmacy claims switch therefor;
(Greenman [0011] pharmacies, insurance companies, governmental agencies and the like.... by connection to partner companies through which the codes pass for routing instructions (an example of this is a pharmacy claim `switch` company, such as NDC Health or Emdeon).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the prescription life-cycle data set teachings of Greenman for “providing … prescriptions electronically and creating a complete data set of information regarding the life-cycle of the … prescription.” (Greenman [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e prescription life-cycle data set) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “linked file together comprise an electronic history …built dynamically over time into a comprehensive code containing all information relevant to a prescribed sample and its path to consumption” Greenman [Abstract])
Regarding Claim 7, 
Green and Boyer  teach the insurance eligibility conversion of Claim 6 as described earlier.
Green teaches,
     the medical insurance eligibility request transaction is an ASC X12 270 eligibility request transaction; and the medical insurance eligibility response transaction is an ASC X12 271 transaction.
(Green [Col 18, Lines 1-2]  to automate conversions of data for specific claim generation requirements
Green [Col 7, Lines 56-60] The system's support for the HL7 data exchange standards and the X12N (Insurance Subcommittee of Accredited Standards Committee X12) EDI (Electronic Data Interchange) standards facilitate both systematic and data-level integration
Green [Col 18, Lines 11-15]  The system supports multiple claim formats including... 270, 271 (Eligibility) 
)
Regarding Claim 10, 
Green and Boyer  teach the insurance eligibility conversion of Claim 6 as described earlier.
Green does not teach wherein the medical insurance transaction is routed through a medical claim clearinghouse to the initial submitting medical provider.
Boyer teaches,
       wherein the medical insurance transaction is routed through a medical claim clearinghouse to the initial submitting medical provider.
(Boyer [page 2, lines 17-21] transmitted electronically to a clearinghouse that accepts the electronic transmission, edits and processes the transmission, and reroutes and sends the claim electronically to the appropriate third party payors.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the healthcare transaction conversion teachings of Boyer  that “provides for the creation of an adjudicated settlement transaction ...which designates the portion of the service to be paid” Boyer  [Abstract]  and  “converting a healthcare transaction into a credit card transaction for payment.” (Boyer [page 36, lines 6-7]).        The modification would have been obvious, because it is merely applying a known technique (i.e healthcare transaction conversion) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “adjudication engine to verify patient eligibility for payment for services by the third party payor prior to provision of healthcare services” Boyer [page 7, lines 28-30])

Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Green, Boyer, and Greenman  in view of Illinois (“HANDBOOK FOR PHARMACY ELECTRONIC PROCESSING: CHAPTER 300 GENERAL POLICY AND PROCEDURES”, State of Illinois Department of Healthcare and Family Services)

Regarding Claim 8, 
Green, Boyer, and Greenman  teach the cross benefit clearinghouse of Claim 7 as described earlier.
Green does not teach the pharmacy insurance benefit predetermination request transaction is an NCPDP B1 claim request transaction followed by an NCPDP B2 claim reversal transaction; and the pharmacy insurance benefit predetermination response is an NCPDP B1 response followed by an NCPDP B2 response;
Illinois teaches,
the pharmacy insurance benefit predetermination request transaction is an NCPDP B1 claim request transaction followed by an NCPDP B2 claim reversal transaction; and the pharmacy insurance benefit predetermination response is an NCPDP B1 response followed by an NCPDP B2 response;
(Illinois [page 8] Billing Transmission Responses (B1)...NCPDP
Illinois  [page 9] Reversal Transmission Responses (B2)
Illinois [page 3] duplicate the original B1 transmission....then the original service must be reversed using the B2
transmission)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the pharmacy electronic processing  teachings of Illinois for “information on electronic pharmacy transactions processing based on the National Council for Prescription Drugs Programs (NCPDP) Telecommunication Standard” (Illinois [page 3 - 304.1 General Information]).        The modification would have been obvious, because it is merely applying a known technique (i.e pharmacy electronic processing) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “specialized information that is needed by pharmacies, health plans, clearinghouses, billing services, and others, to conduct their business” Illinois [page 3 - 304.1 General Information])
Regarding Claim 9, 
Green, Boyer, and Greenman  teach the cross benefit clearinghouse of Claim 7 as described earlier.
Green does not teach the pharmacy insurance transaction is an NCPDP D1 predetermination of benefits transaction; and the pharmacy insurance response is an NCPDP D1 response.
(Illinois [page 2] Predetermination of Benefits Transmission Responses (D1)...Benefit Response  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated medical software system of Green to incorporate the pharmacy electronic processing  teachings of Illinois for “information on electronic pharmacy transactions processing based on the National Council for Prescription Drugs Programs (NCPDP) Telecommunication Standard” (Illinois [page 3 - 304.1 General Information]).        The modification would have been obvious, because it is merely applying a known technique (i.e pharmacy electronic processing) to a known concept (i.e. integrated medical software system) ready for improvement to yield predictable result (i.e. “specialized information that is needed by pharmacies, health plans, clearinghouses, billing services, and others, to conduct their business” Illinois [page 3 - 304.1 General Information])
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonham (“METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS FOR PROCESSSING CLAIMS”, U.S. Publication Number: US 20060053093 A1) proposes  processing of an original batch of documents in which any document of the original batch that fails to comply with the predefined specification is identified to be a non-compliant document. … The complaint batch(es) may then be forwarded for further processing without awaiting rework of the non-complaint documents included in the non-compliant batch(es).
Ansari (“METHODS AND SYSTEMS OF CORRELATING ELECTRONIC PHARMACY DATA AND ELECTRONIC MEDICAL RECORDS”, U.S. Patent: US 8595206 B1) proposes correlating electronic pharmacy data and electronic medical record (EMR) data may include receiving, at a correlation module and from a pharmacy computing network, a query, of a first format, for data corresponding to an EMR of a patient. The correlation module may convert the query into a second format different from the first format, and may send the converted query to another network that has access to the EMR. … The correlation module may be communicatively connected with other computing networks, each corresponding to a different health care organization and each having access to a different set of EMRs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697